DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Applications, Amendments and/or Claims
This action is written in response to applicant's correspondence submitted 09/16/2021. In the paper of 09/16/2021, Applicant amended claim 1. Claims 1-4, 8, 10-12, 15, 17-18 and 20-21 are still under examination while claims 5-7, 9, 13-14, 16 and 19 remain withdrawn as being directed to nonelected invention(s) made without traverse in the reply filed on 12/04/2019.

Response to Arguments
Withdrawn Objections and/or rejection(s)
The prior objection to the specification for disclosing sequences on page 12, para [0072], while failing to provide a proper copy of the “Sequence Listing” is withdrawn in view of the filing on 09/16/2021 of a proper copy of the sequence listing in computer readable form.
The rejection of claims 1-4, 10-12, 15, 18 and 20-21 under 35 U.S.C. 102(a)(1) as being anticipated by Li, Xuan (publ. May 2014, Purdue University Doctoral Thesis) is withdrawn in view of new claim amendments. A new rejection was necessitated by claim amendments.
The rejection of claims 8 and 17 under 35 U.S.C. 103 as being obvious over Li, Xuan (publ. May 2014, Purdue University Doctoral Thesis) in view of Brewster et al. (2009, Journal of Rapid Methods and Automation in Microbiology. 17(2):242-256) is withdrawn in view of new claim amendments. A new rejection was necessitated by claim amendments.
The rejection of claims 1-4, 8, 10-12, 15, 17-18 and 20-21 on the ground of nonstatutory double patenting as being unpatentable over claims 4-5 and claims 13-16 of U.S. Patent No. 9,651,551B2 (filed September 26, 2014) further in view of Li, Xuan (publ. May 2014, Purdue University Doctoral Thesis) and Brewster et al. (2009, Journal of Rapid Methods and Automation in Microbiology. 17(2):242-256) is withdrawn in view of new claim amendments. A new rejection was necessitated by claim amendments.

Argument(s)
Applicant's arguments filed 09/16/2021 have been fully considered but they are not persuasive for the following reasons.

Applicant argues that Li, Xuan (publ. May 2014, Purdue University Doctoral Thesis) does not anticipate the instant claims because Li, Xuan (2014) performs a food pretreatment with protease (Protex TM 7L) which is specifically suited for applications in which pH adjustment is not feasible or possible and therefore, Li, Xuan does not teach the new claim limitation(s) of buffering the treatment solution (see Remarks of 09/16/2021, pg 6, 3rd para).

This argument is not persuasive to the Examiner because Li, Xuan teach on pg 33, section 2.2.1.2 that “Protex TM 7L, a bacterial endopeptidase preparation from a non-modified strain of Bacillus amyloliquefaciens, has optimal pH 7.0 and optimal temperature 50 °C”.
Li, Xuan further teaches the spiking of S. Enteritidis culture serially diluted in phosphate buffered saline (PBS) (pH 7.4) into pre-filtered chicken homogenates prior to protease treatment (see pg 50, 1st para) and also stomaching/protease digestion conditions, wherein pH value (of the instant treatment/stomacher solution) is maintained at 6.8 due to the innate buffering capacity of the protein released into solution (see pg 32, section 2.2.1.1). Finally, Li, Xuan state that ANOVA showed no statistical significance between the different pH conditions (pg 32, section 2.2.1.1).
In view of these noted disclosures of Li, Xuan above, the ordinary skilled artisan would be readily apprised that the food (pre)treatment with protease step as taught by Li, Xuan actually provides a buffered environment in a pH range of 6.8- 7.4 for the Protex TM 7L incubation with food homogenate.

Applicant then argues that Li, Xuan do not teach the new limitation of treating a food sample for a period of time and a select enzyme concentration that optimizes pathogen cell recovery since Li, Xuan do not vary enzyme concentration but instead provides a blanket concentration of 0.5% (v/v) of enzyme for their food pretreatment(s) which Applicant argues would not have optimized cell recovery (see Remarks, rd para).

Applicant argues the specification discloses that “differences in cell viability are not statistically significant between 0.40%, 2%, and 4% enzyme loading up to 2 hours. ..[g]enerally, as the percent enzyme loading increases, percent cell recovery increases”. 

This  argument is partially persuasive because of there are no explicit teachings in Li, Xuan that indicate whether the Protex TM 7L concentration was varied prior to any pretreatment of a chicken homogenate sample with Protex TM 7L at 0.5 % (v/v) i.e. 0.27 mg/ml concentration of the Protex TM 7L. It is not known whether or not the optimal select concentration for Protex M 7L to pretreat chicken homogenate is 0.27 mg/ml. Still, it would have been within the purview of the ordinary skilled artisan wanting to recover foodborne pathogen from a food sample that is different from the chicken homogenate of Li, Xuan to search for and optimize all the variables of the assays steps taught by Li, Xuan to make them specific for the food sample of interest. The ordinary skilled artisan would have selected a protease or protease combinations, optimize the protease-food pretreatment incubation time lengths and protease concentration to be suitable for use with the food sample as well as other factors such as pH, temperature, buffers, so as to arrive at an enhanced rapid method where viable foodborne pathogen can be recovered for detection. Wang et al. shows that before the effective filing date of the instant invention, that optimization for assays to recover viable pathogenic cells from food sample or food homogenate such as taught by Li, Xuan were routine and conventional.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The applied reference (Li, Xuan , 2014) share a common assignee (PURDUE RESEARCH FOUNDATION) with the instant application. 

Claims 1-4, 10-12, 15, 18 and 20-21 are rejected under 35 U.S.C. 103 as being obvious over Li, Xuan (publ. May 2014, Purdue University Doctoral Thesis) in view of Wang et al. (2016, Journal of food protection, 79(8) pp.1378-1386), Brewster et al. (2009, Journal of Rapid Methods and Automation in Microbiology. 17(2):242-256).

Regarding claim 1, Li, Xuan (Ph.D Thesis of May 2014) teach a method for detecting pathogens in food samples (entire document; but particularly pg 45, chapter 3, section entitled “Rapid Sample Processing for Foodborne Pathogen Detection Via Crossflow Microfiltration”: wherein Li disclose their method as enabling rapid concentration and recovery of bacterial cells from aqueous chicken homogenates; method allowed for a 70% recovery of viable Salmonella Enteritidis cells (both naturally occurring S. Enteritidis of a chicken homogenate sample as well as inoculated S. Enteritidis into chicken homogenate sample tested), Li discloses that the  viability of recovered cells was determined by plate counting and quantitative PCR (qPCR) and that 10 CFU/mL S. Enteritidis microorganisms were quantified in the chicken homogenate(s) or quantified in 102 CFU/g chicken).

nd para, “the goal of this study was to extend the ease of use of hollow fibers, demonstrated for water, to the microfiltration of food-derived suspensions for the purpose of concentrating and recovering viable microbial cells and quantitating low levels of foodborne pathogenic cells. This increases the number of microbial cells to a detectable level so that they may be effectively probed for the presence of pathogens”.
The method of Li, Xuan comprises:
obtaining a food sample comprising a pathogen (see pg 45, section entitled “Chapter 3” and pg 48, section 3.2.1 entitled “Preparation and biochemical pretreatment of aqueous homogenates of chicken” and pg 59, section 3.3.3 entitled “Quantitative PCR”); 
selecting an enzyme (on pg 37, section entitled “Effects of enzymatic pretreatment and pre-filtration on microfiltration” and on pg 48-49, section 3.2.1 entitled “Preparation and biochemical pretreatment of aqueous homogenates of chicken”, Li, Xuan discloses the selection of ProtexTM 7L for hydrolysis of crude chicken homogenate sample(s));

treating the food sample comprising the pathogen with the enzyme for a period of time, 
wherein the period of time is based on the enzyme selected and a known time period at which point the enzyme impacts cellular viability of the pathogen in the food sample, wherein the period of time for the treating step does not extend past the known time by which the selected enzyme impacts the cellular viability of the pathogen: 
(see pg 112, chapter 6, 1st para  and pg 33, last para of section 2.2.1.2. entitled “Enzyme treatment” which disclose “the effect of protease on Salmonella viability was determined by incubating the enzyme for 0, 10, 20, 30, 40, 80, and 120 min”; and see also pg 40-41, section 2.3.3 entitled “Optimal incubation time for protease pretreatment”: wherein Li, Xuan discloses “Incubation with protease must be long enough to hydrolyze protein so that it no longer occludes membrane pores or fouls the membrane. It must also be short enough to facilitate rapid processing while minimizing loss of viable microorganisms (Fig. 2-7). An optimal pretreatment time of 30 min was determined based on protease pretreatment at 10, 20, and 30 min, followed by culturing of the resulting homogenates on BHI agar plates and counting the colonies that formed after 24-36 hours of incubation at 37°C”); 
st para, which discloses crossflow microfiltration of protease treated chicken homogenate using hollow fiber membrane); 

assaying the microfiltered food sample for presence of a pathogen, wherein the cellular viability of the pathogen is maintained throughout the treating and microfiltering steps (see pg 112, chapter 6, 1st para which teach a PCR assay; and pg 60, 1st para wherein Li, Xuan discloses “work demonstrated that microbiota can be concentrated and efficiently recovered from aqueous chicken homogenates by crossflow microfiltration using hollow fiber membrane. For both naturally occurring microbiota and inoculated S. Enteritidis, the cell levels in the concentrates were about three orders of magnitude greater than the initial levels, thus enabling detection of 10 CFU/mL of cells in the original samples by plating and qPCR”; and see also pg 66, 1st para, which discloses “the results obtained from qPCR analysis were found to be in accordance with the viable cell counts by plating, suggesting that replacing the traditional culture method with qPCR for quantification of bacterial load is applicable. This will help significantly reduce the time required to obtain cell counts. We have shown that the pathogenic target in chicken homogenates could be quantified within 6 hours. It is noted that the detection time could be even shorter, with the cleanup cycle for the cell concentration instrument being run concurrently with a qPCR”).

Regarding claim 2, Li, Xuan teach wherein the treated food sample comprises a solution (pg 37, section 2.3.2 entitled “Effects of enzymatic pretreatment and pre-filtration on microfiltration” and pg 48-19, section 3.2.1. entitled “Preparation and biochemical pretreatment of aqueous homogenates of chicken”).

Regarding claim 3, Li, Xuan teach further comprising preparing the food sample before the treating step wherein preparing comprises mechanically blending the food sample (pg 48, last para or section 3.2.1 wherein Li, Xuan teach mechanically blending of chicken legs with Seward’s Stomacher® 400 Circulator at 100 rpm for 30s).

Regarding claim 4, Li, Xuan teach wherein the prepared food sample comprises coagulated proteins (see pg 33, section 2.2.1.2. entitled “Enzyme treatment” which teach Protex 7L performs protein hydrolysis; pg 37, section 2.3.2 entitled “Effects of enzymatic pretreatment and pre-filtration on microfiltration”: wherein protein as major membrane filter foulant is disclosed).

Regarding claim 10, Li, Xuan teach wherein treating the food sample comprises hydrolyzing proteins in the food sample (see pg 33, section 2.2.1.2. entitled “Enzyme treatment” which teach Protex 7L performs protein hydrolysis; pg 37, section 2.3.2 entitled “Effects of enzymatic pretreatment and pre-filtration on microfiltration”: wherein protein as major membrane filter foulant is disclosed).

Regarding claim 11, Li, Xuan teach wherein the enzyme comprises is a protease (see pg 37, section entitled “Effects of enzymatic pretreatment and pre-filtration on microfiltration” and see last para of pg 33, section 2.2.1.2. entitled “Enzyme treatment” and pg 48-19, section 3.2.1. entitled “Preparation and biochemical pretreatment of aqueous homogenates of chicken”).

Regarding claim 12, Li, Xuan teach wherein the treating step comprises incubating the food sample with the protease for less than about 90 minutes (see pg 33, last para, wherein Li, Xuan discloses “effect of protex 7L protease on Salmonella viability was determined by incubating the enzyme for 0, 10, 20, 30, 40, 80, and 120 min; see also pg 40-41, wherein Li, Xuan further discloses “optimal pretreatment time of 30 min was determined based on protease pretreatment at 10, 20, and 30 min”; on pg 41, Li, Xuan teach “when incubated with protease for more than 30 min, a decrease in viability of the cells in the homogenate compared to the control (no protease added) was found to be statistically significant. Hence, 30 minutes was selected as the incubation time after protease is added”).

Regarding claim 15, Li, Xuan teach wherein the assaying step comprises a polymerase chain reaction (PCR)-based detection of nucleic acid of the pathogen (see pg 60, 1st para: wherein Li, Xuan discloses “This work demonstrated that microbiota can be concentrated and efficiently recovered from aqueous chicken homogenates by crossflow microfiltration using hollow fiber membrane. For both naturally occurring microbiota and inoculated S. Enteritidis, the cell levels in the concentrates were about three orders of magnitude greater than the initial levels, thus enabling detection of 10 CFU/mL of cells in the original samples by plating and qPCR”).

Regarding claim 18, Li, Xuan teach comprising prefiltering the treated food sample prior to the microfiltering step (pg 41, Fig. 2-6, reproduced below).

Regarding claim 20, Li, Xuan teach wherein microfiltering comprises cross flow microfiltration (pg 112, 1st para of chapter 6).

Regarding claim 21, Li, Xuan teach wherein microfiltering comprises concentrating the food sample by passing the food sample through a hollow fiber membrane (pg 112, 1st para of chapter 6).

Omitted from Li, Xuan (claim 1)
	Regarding claim 1, while Li Xuan et al. selects enzyme concentration 0.5% (v/v) for Protex TM 7L and disclose the addition of Protex TM 7L, with activity 1600 azo units/g to chicken homogenate for 0.5% (v/v) and a final Protex TM 7L concentration of 0.27 mg/mL (see pg 33, section 2.2.1.2) and further state on pg 44, 1st para, that presence of protease (0.5% (v/v)) had no significant reduction in the number of viable S. Enteritidis PT 21 microorganisms recovered, Li, Xuan do NOT teach the selected Protex 7L concentration is an optimized concentration that promotes recovery of viable pathogen cells.

Wang et al. (2016)
	Regarding claim 1, Wang et al. teach it a matter of routine practice to vary protease enzyme concentration, protease enzyme incubation and temperature so as to find and select an optimal protease or combination of proteases and optimal stomaching/digestion conditions so as to promote an efficacious digest of a food sample without impacting the viability of foodborne pathogens present within the food so that these intact foodborne pathogens may be recovered and detected (see Wang et al., abstract and pg 1379, right col, section entitled “Optimization of the enzyme conditions” wherein Wang et discloses selection of pectinase and cellulase for digestion of spinach and lettuce and conditions that improve Salmonella recovery and Salmonella detection yields from spinach and lettuce).
Wang et al. tested concentrations of enzymes used to digest the leaves that had no effect on the viability of the inoculated Salmonella (see pg 1381, Fig. 2 (reproduced below and pg 1379, right col, section entitled “Optimization of the enzyme conditions”: wherein Wang et al. discloses The spinach or lettuce samples were then treated with various volumes (0.25 to 1.0 ml) of pectinase and cellulase independently or combinations of these two enzymes to achieve different final concentrations of enzymes in the buffer, according to the initial concentration of these two enzymes. Due to the different structural components of the plant cell walls, the concentrations of the pectinase and cellulase used for spinach and lettuce were expected to be different. For lettuce, the concentration of pectinase or cellulase was from 0 to 20 U/g. For spinach, the concentration of pectinase or cellulase ranged from 0 to 30 U/g. When the combinations of the enzymes were used, the concentration of pectinase was fixed, and the concentration of cellulase was varied. All the samples in the filter bags were mixed in a paddle mixer (BagMixer 400CC, Interscience) at speed two (two strokes per second) for 10 s prior to the incubation at 37 [Symbol font/0xB0]C. To evaluate the effect of time to shorten the total assay time, the enzymatic digestion was conducted and evaluated). 

Fig. 2 of Wang et al. (2016, pg 1381)

    PNG
    media_image1.png
    699
    604
    media_image1.png
    Greyscale

	
Wang et al. teach the limitation of “wherein the period of time and the selected concentration for the treating step optimizes pathogen cell recovery and does not extend past the known time by which the selected enzyme impacts the cellular viability of the pathogen” of claim 1 (see pg 1381, left col., all para of section entitled “Optimization of the condition of enzymatic digestion” and all para of the right col. of pg 1381  and pg 1384, Fig. 6 and pg 1385, left col., 2nd para: wherein Wang et al. state “the optimum concentration of enzyme to digest lettuce was 7.5 U/g pectinase and 2.5 U/g cellulase, and the concentration was 22.5 U/g pectinase and 7.5 U/g cellulase for spinach. The combination of enzyme treatment was able to break down the whole leaves of spinach and lettuce significantly and achieve a liquefied sample, resulting in the detachment of Salmonella from spinach and lettuce”).


It would have been obvious to the ordinary skilled artisan before the effective filing of the instant application to apply Wang et al. teachings of finding and selecting an optimal protease or combination of protease(s) and also varying and selecting optimal protease digestion conditions for the selected protease(s), particularly the buffer that promotes optimal performance of the protease enzyme(s), protease concentration(s), and pretreatment time length of protease with a food sample in a manner that hydrolyzes the food sample while retaining the viability of foodborne pathogens present in the food samples to the method of Li, Xuan’s which pretreats a food sample with a protease so as to recover and detect the foodborne pathogen present in a food homogenate sample. The rationale to apply the teachings of Wang et al. to Li Xuan’s method come from Wang et al. who teach providing these optimization steps as enabling for rapid concentration and recovery of pathogenic cells from aqueous food homogenates.
It would have been within the purview of the ordinary skilled artisan to optimize each assay step of the method of Li, Xuan, including the optimization of variables such as temperature, time, pH, concentration, substrate nature for each different food sample, pathogen to be recovered, protease to be tested, microfilter to be tested. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955).
In view of the combined teachings and suggestions of all of the cited prior art references, the instant claims 1-4, 10-12, 15, 18 and 20-21 are prima facie obvious.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being obvious over Li, Xuan (publ. May 2014, Purdue University Doctoral Thesis) in view of Wang et al. (2016, Journal of food protection, 79(8) pp.1378-1386), Brewster et al. (2009, Journal of Rapid Methods and Automation in Microbiology. 17(2):242-256).
The applied reference of Li, Xuan has a common assignee (i.e. PURDUE RESEARCH FOUNDATION) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(1). 

The teachings of Li, Xuan  and Wang et al. as it applies to claim 1 are set forth above.

Claims 8 and 17
Regarding claim 8, Li, Xuan and Wang et al. do NOT teach wherein the food sample comprises beef.
Regarding claim 17, Li, Xuan and Wang et al. do NOT teach wherein the pathogen comprises E. coli.

Brewster et al. (2009)
Brewster et al. teach a method for detecting Escherichia coli O157:H7 pathogen in ground beef food sample (see pg 242, abstract). Brewster et al. teach viable Escherichia coli O157:H7 quantitatively recovered from 10 g of stomached ground beef in 15 min, and detected on selective media within 24 h (see page 242, abstract).

It would have been obvious to the ordinary skilled artisan before the effective filing of the instant application to apply the optimized method of Li, Xuan’s according to Wang et al., to other alternative food samples such as beef  sample as taught by Brewster et al. 
The motivation to apply the modified method of Li, Xuan according to Wang et al. to other food samples comes from Li, Xuan who teach their method as enabling for rapid concentration and recovery of pathogenic cells from aqueous food homogenates (Li, Xuan, pg 45, chapter 3).
Brewster et al. teach it a matter of routine practice in the art to detect foodborne pathogens particularly Escherichia coli O157:H7 in beef. 
In view of the combined teachings and suggestions of all of the cited prior art references, the instant claims 8 and 17 are prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 8, 10-12, 15, 17-18 and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-5 and claims 13-16 of U.S. Patent No. 9,651,551B2 (filed September 26, 2014) further in view of Li, Xuan (publ. May 2014, Purdue University Doctoral Thesis), Wang et al. (2016, Journal of food protection, 79(8) pp.1378-1386) and Brewster et al. (2009, Journal of Rapid Methods and Automation in Microbiology. 17(2):242-256). 

Although the claims at issue are not identical, they are not patentably distinct from each other.

The instant claims 1-4, 8, 10-12, 15, 17-18 and 20-21 are directed to method(s) of detecting pathogens in food samples, the method comprising:
obtaining a food sample comprising a pathogen; 
selecting an enzyme;
treating the food sample comprising the pathogen with the enzyme for a period of time, 
wherein the period of time is based on the enzyme selected and a known time period at which point the enzyme impacts cellular viability of the pathogen in the food sample, wherein the period of time for the treating step does not extend past the known time by which the selected enzyme impacts the cellular viability of the pathogen; 
microfiltering the treated food sample; and
assaying the microfiltered food sample for presence of a pathogen, wherein the cellular viability of the pathogen is maintained throughout the treating and microfiltering steps.

Concerning the claims of U.S. Patent No. 9,651,551B2
Claim 4 of U.S. Patent No. 9,651,551B2 is directed to a method for processing a food sample and describes the microfiltering via use of one or more hollow fiber membrane filters, 
Claim 4 recites a method comprising: 
preparing a liquefied extract of a food sample; and 
processing the liquefied extract by hollow fiber membrane filtration to form a concentrate of cells from the liquefied extract, wherein the concentrate of cells includes pathogenic cells, the method also comprising assessing the concentrate of cells for the presence of the pathogenic cells;
wherein said processing includes: 
(i) circulating the liquefied extract in a fluid loop to repeatedly pass the liquefied extract through an interior of one or more hollow fiber membrane filters so that the liquefied extract is reduced in volume and concentrated in cells over time; and 
(ii) during said circulating, passing an aqueous medium against an exterior surface of the one or more hollow fiber membrane filters while maintaining a positive pressure gradient from the interior of the hollow fiber membrane to the exterior of the hollow fiber membrane.

Claim 4 of U.S. Patent No. 9,651,551B2 omits the steps of selecting an enzyme and treating the food sample comprising the pathogen with the enzyme for a period of time, 
wherein the period of time is based on the enzyme selected and a known time period at which point the enzyme impacts cellular viability of the pathogen in the food sample, wherein the period of time for the treating step does not extend past the known time by which the selected enzyme impacts the cellular viability of the pathogen; wherein the cellular viability of the pathogen is maintained throughout the treating and microfiltering steps.
 Claim 4 of U.S. Patent No. 9,651,551B2 also does NOT recite a step of assaying the microfiltered food sample for presence of a pathogen.

While Claim 5 of U.S. Patent No. 9,651,551B2 discloses selecting an enzyme, claim 5 of U.S. Patent No. 9,651,551B2 does not specifically note that the concentrate of cells from the liquefied extract includes foodborne pathogens. Claim 5 of U.S. Patent No. 9,651,551B2 also does NOT recite a step of assaying the microfiltered food sample for presence of a pathogen.

Claim 13 of U.S. Patent No. 9,651,551B2 recites a method for concentrating and recovering cells from a food sample, 
comprising: 
(i) passing a liquefied extract of the food sample through the interior of a hollow fiber membrane to form a permeate exterior of the hollow fiber membrane and a liquid concentrate of cells in the interior of the hollow fiber membrane, wherein said passing a liquefied extract includes circulating the liquefied extract in a fluid loop to repeatedly pass the liquefied extract through the interior of the hollow fiber membrane so that the liquefied extract is reduced in volume and concentrated in cells over time; and 
(ii) passing an aqueous solution against an exterior surface of the hollow fiber membrane during said passing step (i) while maintaining a positive pressure gradient from the interior of the hollow fiber membrane to an exterior of the hollow fiber membrane.

    	Claim 14 of U.S. Patent No. 9,651,551B2, recites the limitation “said passing step (ii) comprises passing the aqueous solution co-current to a flow of the liquefied extract through the interior of the hollow fiber membrane”. 

Claims 13-14 of U.S. Patent No. 9,651,551B2 do not specifically note that the concentrate of cells from the liquefied extract includes foodborne pathogens and further omit the steps of selecting an enzyme and treating the food sample comprising the pathogen with the enzyme for a period of time, 
wherein the period of time is based on the enzyme selected and a known time period at which point the enzyme impacts cellular viability of the pathogen in the food sample, wherein the period of time for the treating step does not extend past the known time by which the selected enzyme impacts the cellular viability of the pathogen; wherein the cellular viability of the pathogen is maintained throughout the treating and microfiltering steps.
 Claims 13-14 of U.S. Patent No. 9,651,551B2 also do NOT recite a step of assaying the microfiltered food sample for presence of a pathogen.


Claim 15 of U.S. Patent No. 9,651,551B2 is directed to the method of claim 13, further comprising preparing the liquefied extract by a process including enzymatic digestion of the food sample. 

    Claim 16 of U.S. Patent No. 9,651,551B2 is directed to method(s) for assessing a solid food sample for the presence of pathogenic cells, comprising: 
(i) suspending the solid food sample in an aqueous medium to form a suspended sample medium; 
(ii) homogenizing the suspended sample medium under controlled shear conditions to form a homogenized food sample, said homogenizing conducted under conditions effective to substantially retain any viable pathogenic cells from the solid food sample; 
(iii) enzymatically digesting the homogenized food sample to hydrolyze proteins in the homogenized food sample and form a digested food sample medium; 
(iv) processing the digested food sample medium to remove lipids and form a lipid-depleted food sample extract liquid; 
(v) passing the lipid-depleted food sample extract liquid through the interior of a hollow fiber membrane to form a permeate exterior of the hollow fiber membrane and a liquid concentrate containing cells in the interior of the hollow fiber membrane, wherein said passing the lipid-depleted food sample extract includes circulating the lipid-depleted food sample extract in a fluid loop to repeatedly pass the liquefied extract through the interior of the hollow fiber membrane so that the lipid-depleted food sample extract is reduced in volume and concentrated in cells over time; and 
(vi) passing an aqueous solution.

Claim 16 omits the step of treating the food sample comprising the pathogen with the enzyme for a period of time, wherein the period of time is based on the enzyme selected and a known time period at which point the enzyme impacts cellular viability of the pathogen in the food sample, wherein the period of time for the treating step does not extend past the known time by which the selected enzyme impacts the cellular viability of the pathogen; wherein the cellular viability of the pathogen is maintained throughout the treating and microfiltering steps; and 
assaying the microfiltered food sample for presence of a pathogen.

Li, Xuan (May 2014, Ph. D. thesis) teach the deficiencies of claims 4-5, 13-16 of U.S. 9,651,551B2
Li, Xuan teach a method directed at detecting foodborne pathogen in food sample (entire document) and further teach their method as including an endopeptidase Protex 7L treatment for an adequate time period so as that the food sample is enzymatically digest/hydrolyzed while the pathogen cells of the food sample remain viable through the enzyme treatment steps as well as the microfiltering steps. Li, Xuan also teach assaying the microfiltered food sample for presence of a pathogen (see teachings and/or citations as stated in the rejection under 35 USC 102(a)(1) and 35 USC 103 above).
while Li Xuan et al. selects enzyme concentration 0.5% (v/v) for Protex TM 7L and disclose the addition of Protex TM 7L, with activity 1600 azo units/g to chicken homogenate for 0.5% (v/v) and a final Protex TM 7L concentration of 0.27 mg/mL (see pg 33, section 2.2.1.2) and further state on pg 44, 1st para, that presence of protease (0.5% (v/v)) had no significant reduction in the number of viable S. Enteritidis PT 21 microorganisms recovered, Li, Xuan do NOT teach the selected Protex 7L concentration is an optimized concentration that promotes recovery of viable pathogen cells

Wang et al. (2016) teach the deficiencies of claim 1
	Regarding claim 1, Wang et al. teach it a matter of routine practice to vary protease enzyme concentration, protease enzyme incubation and temperature so as to find and select an optimal protease or combination of proteases and optimal stomaching/digestion conditions so as to promote an efficacious digest of a food sample without impacting the viability of foodborne pathogens present within the food so that these intact foodborne pathogens may be recovered and detected (see Wang et al., abstract and pg 1379, right col, section entitled “Optimization of the enzyme conditions” wherein Wang et discloses selection of pectinase and cellulase for digestion of spinach and lettuce and conditions that improve Salmonella recovery and Salmonella detection yields from spinach and lettuce).
Wang et al. tested concentrations of enzymes used to digest the leaves that had no effect on the viability of the inoculated Salmonella (see pg 1381, Fig. 2 (reproduced below and pg 1379, right col, section entitled “Optimization of the enzyme conditions”: wherein Wang et al. discloses The spinach or lettuce samples were then treated with various volumes (0.25 to 1.0 ml) of pectinase and cellulase independently or combinations of these two enzymes to achieve different final concentrations of enzymes in the buffer, according to the initial concentration of these two enzymes. Due to the different structural components of the plant cell walls, the concentrations of the pectinase and cellulase used for spinach and lettuce were expected to be different. For lettuce, the concentration of pectinase or cellulase was from 0 to 20 U/g. For spinach, the concentration of pectinase or cellulase ranged from 0 to 30 U/g. When the combinations of the enzymes were used, the concentration of pectinase was fixed, and the concentration of cellulase was varied. All the samples in the filter bags were mixed in a paddle mixer (BagMixer 400CC, Interscience) at speed two (two strokes per second) for 10 s prior to the incubation at 37 [Symbol font/0xB0]C. To evaluate the effect of time to shorten the total assay time, the enzymatic digestion was conducted and evaluated). 

Fig. 2 of Wang et al. (2016, pg 1381)

    PNG
    media_image1.png
    699
    604
    media_image1.png
    Greyscale

	
Wang et al. teach the limitation of “wherein the period of time and the selected concentration for the treating step optimizes pathogen cell recovery and does not extend past the known time by which the selected enzyme impacts the cellular viability of the pathogen” of claim 1 (see pg 1381, left col., all para of section entitled “Optimization of the condition of enzymatic digestion” and all para of the right col. of pg 1381  and pg 1384, Fig. 6 and pg 1385, left col., 2nd para: wherein Wang et al. state “the optimum concentration of enzyme to digest lettuce was 7.5 U/g pectinase and 2.5 U/g cellulase, and the concentration was 22.5 U/g pectinase and 7.5 U/g cellulase for spinach. The combination of enzyme treatment was able to break down the whole leaves of spinach and lettuce significantly and achieve a liquefied sample, resulting in the detachment of Salmonella from spinach and lettuce”).

Brewster et al. (2009) teach the limitations of claims 8 and 17
Brewster et al. teach a method for detecting Escherichia coli O157:H7 pathogen in ground beef food sample (see pg 242, abstract). Brewster et al. teach viable Escherichia coli O157:H7 quantitatively recovered from 10 g of stomached ground beef in 15 min, and detected on selective media within 24 h (see page 242, abstract).

It would have been obvious to the ordinary skilled artisan before the effective filing date of the instant invention to apply the teachings to Li, Xuan and Wang et al. to the methods of the noted claims of U.S. Patent No. 9,651,551B2 so as to derive an enhanced method for rapid detection of the foodborne pathogenic cells present within a food sample. Based on the teaching of Li, Xuan and Wang et al., the ordinary skilled artisan would have been readily apprised to select an enzyme and specific conditions for using the enzyme including an optimal enzyme concentration so as to effect the hydrolysis of the food sample(s) of U.S. Patent No. 9,651,551B2 as well as an optimized concentration of the enzyme and an optimized period of time to treat the food sample with the selected enzyme such that the viability of the pathogenic cells within the food sample is retained through the enzyme treatment and a subsequent microfiltering step. 
It would also have been obvious to the ordinary skilled artisan before the effective filing of the instant application to the method of Li’s and Wang et al. for detecting foodborne pathogen in a food sample which comprises an enzyme pretreatment step involving use of (a) protease for an adequate time period for which the food sample is hydrolyzed while the viability of foodborne pathogens present in the food samples are still retained, to other alternative food samples such as beef sample as taught by Brewster et al. The motivation to apply the optimized method according to Li, Xuan in view of Wang et al. to other food samples comes from Li, Xuan who teach their method as enabling for rapid concentration and recovery of pathogenic cells from aqueous food homogenates (Li, Xuan, pg 45, chapter 3).
Brewster et al. further teach it a matter of routine practice in the art to detect foodborne pathogens particularly Escherichia coli O157:H7 in beef. 
In view of above teachings and/or suggestions, the instant claims are not patentably distinct over the claims of U.S. Patent No. 9,651,551 in view of Li, Xuan (May 2014, Ph.D thesis), Wang et al. and Brewster et al. (2009).

Conclusion
No claims are currently allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956.  The examiner can normally be reached on Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        September 30, 2021